REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-13 and 16-18 are now allowed in view of the amendments to each of independent claims 1, 12 and 16 which now distinguish over the previously applied Kim reference (USP 9,496,874) because the figure 5 circuit of this reference, which is the closest to the claimed invention, includes cascode transistors PM2 and NM2 and therefore does not meet the new limitation added to independent claim 1 that the buffer circuit comprises four transistors connected directly in series (in Kim’s figure 5, the four transistors can be read on transistors PM5, PM1, NM2 and NM1 but they are not connected directly in series). The same is true for the newly added limitation in independent claims 12 and 16 that the two p-type MOSFETs and the two n-type MOSFETs are connected directly in series, which is not seen to be disclosed or suggested by Kim based on the same reasoning, i.e., no motivation is seen for removing transistors PM2 and NM2 so that FETs PM5, PM1, NM2 and NM1 would be connected directly in series with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 31, 2021